SCHWARTZ, Senior Judge
(specially concurring).
In expressing my (non) view on an issue not discussed by the majority, I am in doubt as to the correctness of the ruling below that the investigation by military personnel which gave rise to the charges in question did not violate the posse comi-tatus doctrine. See 18 U.S.C. § 1385. I concur in affirming on this point, however, without resolving that doubt because I have no doubt that under the circumstances any violation could not have resulted in suppression of the evidence or any other adverse effect on the prosecution. See Taylor v. State, 640 So.2d 1127, 1136 (Fla. 1st DCA 1994) (citing Hayes v. Hawes, 921 F.2d 100, 104 (7th Cir.1990)); see also United States v. Bacon, 851 F.2d 1312, 1313 (11th Cir.1988); United States v. Hartley, 678 F.2d 961, 978 (11th Cir.1982).
I also agree with the Court’s resolution of the juror challenge issue.